

EXECUTION VERSION
THIRD AMENDMENT TO CREDIT AGREEMENT AND
FIRST AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT
THIS THIRD AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO GUARANTY AND
COLLATERAL AGREEMENT (this “Agreement”), dated as of June 26, 2015, is entered
into by and among EXTREME NETWORKS, INC., a Delaware corporation (the
“Borrower”), ENTERASYS NETWORKS, INC., a Delaware corporation (“Enterasys”), the
several banks and other financial institutions or entities party hereto (each a
“Lender” and, collectively, the “Lenders”), SILICON VALLEY BANK (“SVB”), in its
capacity as both the Issuing Lender and the Swingline Lender, and SVB, as
administrative agent and collateral agent for the Secured Parties (in such
capacity, the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement (defined below), in the Guarantee and Collateral
Agreement (defined below) or in the other “Loan Documents” defined in the Credit
Agreement and used herein shall have the respective meanings given to such terms
in the Credit Agreement, the Guarantee and Collateral Agreement or such other
“Loan Documents”, as the context may require.
RECITALS
A.    The Borrower, the Lenders and the Administrative Agent are parties to that
certain Credit Agreement, dated as of October 31, 2013 (as amended,
supplemented, restructured or otherwise modified prior to the date hereof,
including as amended by (i) that certain amendment letter agreement dated as of
March 20, 2014, and (ii) that certain Second Amendment Agreement dated as of
November 18, 2014, the “Credit Agreement”).
B.    The Borrower, the other Loan parties named therein as Guarantors and the
Administrative Agent are parties to that certain Guarantee and Collateral
Agreement, dated as of October 31, 2013 (as amended, supplemented, restructured
or otherwise modified prior to the date hereof, the “Guarantee and Collateral
Agreement”).
C.    The Borrower has requested that the Administrative Agent and the Required
Lenders agree to amend (i) the Credit Agreement in the manner described in
Section 1 hereof and (ii) the Guarantee and Collateral Agreement in the manner
described in Section 2 hereof.
D.    The Administrative Agent and the Required Lenders have agreed to so amend
each of the Credit Agreement and the Guarantee and Collateral Agreement, in each
case upon the terms and conditions set forth herein.
ACCORDINGLY, subject to the satisfaction of the conditions to effectiveness
described in Section 3 of this Agreement, the parties hereto hereby agree as
follows:
AGREEMENT
SECTION 1Amendment of the Credit Agreement. With effect from and after the
Effective Date (defined below), the Credit Agreement shall be amended as
follows:
(a)    The title page of the Credit Agreement shall be amended by replacing the
amount “$125,000,000” appearing thereon with the amount “$115,000,000”.
(b)    The third recital to the Credit Agreement shall be amended by amending
and restating such third recital to read in its entirety as follows:
WHEREAS, the Lenders have agreed to extend certain credit facilities to the
Borrower, upon the terms and conditions specified in this Agreement, in an
aggregate amount not to exceed $115,000,000, consisting of a term loan facility
in the aggregate principal amount of $65,000,000, a revolving loan facility in
an aggregate principal amount of up to $50,000,000, a letter of credit
sub-facility in the aggregate availability amount of $5,000,000 (as a sublimit
of the revolving loan facility), and a swingline sub-facility in the aggregate
availability amount of $5,000,000 (as a sublimit of the revolving loan
facility); and
(c)    Section 1.1 of the Credit Agreement shall be amended by amending and
restating the definition of “ABR” appearing therein to read in its entirety as
follows:
“ABR”: for any day, a rate per annum equal to the higher of (a) the Prime Rate
in effect on such day and (b) the Federal Funds Effective Rate in effect on such
day plus 0.50%; provided that in no event shall the ABR be deemed to be less
than 0%. Any change in the ABR due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be effective as of the opening of business on the
effective day of the change in such rate.
(d)    Section 1.1 of the Credit Agreement shall be further amended by amending
and restating the definition of “Applicable Margin” appearing therein to read in
its entirety as follows:
“Applicable Margin”: with effect from and after the Third Amendment Effective
Date and with respect to each Eurodollar Loan, each ABR Loan (including each
Swingline Loan) and each Letter of Credit, the applicable rates per annum set
forth under the relevant column heading below:
TERM LOANS AND REVOLVING LOANS
Level
Consolidated Leverage Ratio
Eurodollar Loans–Eurodollar Rate Plus
ABR Loans– ABR Plus
I
< 1.00:1.00
2.50%
0.75%
II
> 1.00:1.00 but < 1.75:1.00
2.75%
0.75%
III
> 1.75:1.00 but < 2.75:1.00
3.25%
1.25%
IV
> 2.75:1.00
3.50%
1.50%



SWINGLINE LOANS
Level
Consolidated Leverage Ratio
Swingline Loans–ABR Plus
I
< 1.00:1.00
0.75%
II
> 1.00:1.00 but < 1.75:1.00
0.75%
III
> 1.75:1.00 but < 2.75:1.00
1.25%
IV
> 2.75:1.00
1.50%



LETTERS OF CREDIT
Level
Consolidated Leverage Ratio
Letters of Credit–Letter of Credit Fee
I
< 1.00:1.00
2.50%
II
> 1.00:1.00 but < 1.75:1.00
2.75%
III
> 1.75:1.00 but < 2.75:1.00
3.25%
IV
> 2.75:1.00
3.50%



Notwithstanding the foregoing, (a) until the delivery of the Compliance
Certificate required to be delivered pursuant to Section 6.2(b) in connection
with the delivery by the Borrower of the consolidated financial statements
required to be delivered to the Administrative Agent pursuant to Section 6.1 in
respect of the fiscal quarter of the Borrower ending on or about June 30, 2015,
the Applicable Margin shall be the rates corresponding to Level IV in the
foregoing table, (b) if the Borrower fails to deliver the financial statements
required by Section 6.1 and the related Compliance Certificate required by
Section 6.2(b) by the respective date required thereunder after the end of any
related fiscal quarter of the Borrower, the Applicable Margin shall be the rates
corresponding to Level IV in the foregoing table until such financial statements
and Compliance Certificate are delivered (after which delivery the Applicable
Margin shall be determined with reference to such financial statements and
Compliance Certificate), and (c) no reduction of the Applicable Margin shall
become effective at any time when an Event of Default has occurred and is
continuing.
If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, the Administrative Agent
determines that (x) the Consolidated Leverage Ratio as calculated by the
Borrower as of any applicable date and with reference to any applicable period
then ended was inaccurate and (y) a proper calculation of the Consolidated
Leverage Ratio as of such date and with reference to such period would have
resulted in different pricing for any period, then (i) if the proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall automatically and retroactively be obligated to
pay to the Administrative Agent, for the benefit of the applicable Lenders,
promptly on demand by the Administrative Agent, an amount equal to the excess of
the amount of interest and fees that should have been paid for such period over
the amount of interest and fees actually paid for such period; and (ii) if the
proper calculation of the Consolidated Leverage Ratio would have resulted in
lower pricing for such period, neither the Administrative Agent nor any Lender
shall have any obligation to repay any interest or fees to the Borrower, nor
shall the Borrower or any other Loan Party have any right of offset against any
subsequent payment due and payable by any Loan Party under any Loan Document by
reason of such lower pricing for such period. Notwithstanding the foregoing or
anything to the contrary set forth in any Loan Document, the Borrower shall not
be required to pay any amounts pursuant to this paragraph as a result of any
restatement of or other adjustment to the financial statements of the Loan
Parties that occurs after the Discharge of the Obligations.
(e)    Section 1.1 of the Credit Agreement shall be further amended by amending
and restating the definition of “Consolidated EBITDA” appearing therein to read
in its entirety as follows:
“Consolidated EBITDA”: with respect to the Borrower and its consolidated
Subsidiaries for any period, (a) the sum, without duplication, of the amounts
for such period of (i) Consolidated Net Income, plus (ii) Consolidated Interest
Expense, plus (iii) provisions for taxes based on income, plus (iv) total
depreciation expense, plus (v) total amortization expense, plus (vi) fees and
out-of-pocket transaction costs and expenses incurred by the Loan Parties in
connection with this Agreement, the other Loan Documents and the Acquisition,
provided that the aggregate amount of all such fees, costs and expenses shall
not exceed $3,900,000 for purposes of this definition, (vii) fees and
out-of-pocket transaction costs and expenses incurred by the Loan Parties in
connection with Permitted Acquisitions (whether or not consummated), provided
that the aggregate amount of all such fees, costs and expenses considered for
purposes of this definition shall not exceed (A) $1,250,000 with respect to any
particular Permitted Acquisition and (B) $3,750,000 in the aggregate with
respect to all Permitted Acquisitions undertaken during the term of this
Agreement, (viii) solely in respect of the fiscal quarter of the Borrower ending
June 30, 2015, and the fiscal quarter of the Borrower ending September 30, 2015,
cash and non-cash charges paid or accrued during either such fiscal quarter
directly in respect of employee severance costs; provided that the aggregate
amount of such charges paid or accrued during the two consecutive fiscal quarter
period of the Borrower ending on September 30, 2015, and considered under this
clause (viii) for purposes of calculating “Consolidated EBITDA” for any period,
shall not exceed $13,500,000, (ix) solely in respect of the fiscal quarter of
the Borrower ending June 30, 2015, and the fiscal quarter of the Borrower ending
September 30, 2015, cash and non-cash charges paid or accrued during either such
fiscal quarter directly in respect of executive transition costs; provided that
the aggregate amount of such charges paid or accrued during the two consecutive
fiscal quarter period of the Borrower ending on September 30, 2015, and
considered under this clause (ix) for purposes of calculating “Consolidated
EBITDA” for any period shall not exceed $2,200,000, (x) without duplication,
other cash and non‑cash items reducing Consolidated Net Income (excluding any
such non‑cash item to the extent that it represents an accrual or reserve for
potential cash items in any future period or amortization of a prepaid cash item
that was paid in a prior period) approved by the Administrative Agent and the
Required Lenders in writing as an ‘add back’ to Consolidated Net Income; minus
(b) the sum, without duplication of the amounts for such period of (i) other
non‑cash items increasing Consolidated Net Income for such period (excluding any
such non‑cash item to the extent it represents the reversal of an accrual or
reserve for potential cash item in any prior period), plus (ii) interest income;
provided that Consolidated EBITDA for any period shall be determined on a Pro
Forma Basis to give effect to any Permitted Acquisitions or any disposition of
any business or assets consummated during such period, in each case as if such
transaction occurred on the first day of such period.
(f)    Section 1.1 of the Credit Agreement shall be further amended by amending
and restating the definition of “Copyright License” appearing therein to read in
its entirety as follows:
“Copyright License”: any written agreement which (a) names a Loan Party as
licensor or licensee (including those listed on Schedule 6 of the Guarantee and
Collateral Agreement, from and after the date on which such Schedule 6 is added
to the Guarantee and Collateral Agreement pursuant to the terms of the Third
Amendment), or (b) grants any right under any Copyright to a Loan Party,
including any right to manufacture, distribute, exploit and sell materials
derived from any Copyright.
(g)    Section 1.1 of the Credit Agreement shall be further amended by amending
and restating the definition of “Copyrights” appearing therein to read in its
entirety as follows:
“Copyrights”: (a) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, together with the
underlying works of authorship (including titles), whether registered or
unregistered and whether published or unpublished (including those listed on
Schedule 6 of the Guarantee and Collateral Agreement, from and after the date on
which such Schedule 6 is added to the Guarantee and Collateral Agreement
pursuant to the terms of the Third Amendment), all computer programs, computer
databases, computer program flow diagrams, source codes, object codes and all
tangible property embodying or incorporating any copyrights, all registrations
and recordings thereof, and all applications in connection therewith, including
all registrations, recordings and applications in the USCRO, and (b) the right
to obtain any renewals thereof.
(h)    Section 1.1 of the Credit Agreement shall be further amended by amending
and restating the definition of “Eurodollar Base Rate” appearing therein to read
in its entirety as follows:
“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined by the
Administrative Agent by reference to the ICE Benchmark Administration (or any
successor thereto if the ICE Benchmark Administration is no longer making a
London Interbank Offered Rate available) as the LIBOR Rate (“LIBOR”) for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 A.M. (London, England time) two (2) Business Days prior to the beginning
of such Interest Period (as set forth by Bloomberg Information Service or any
successor thereto or any other commercially available service selected by the
Administrative Agent which provides quotations of LIBOR); provided that the
Eurodollar Base Rate shall not be less than 0%. In the event that the
Administrative Agent determines that LIBOR is not available, the “Eurodollar
Base Rate” shall be determined by reference to the rate per annum equal to the
offered quotation rate to first class banks in the London interbank market by
SVB for deposits (for delivery on the first day of the relevant Interest Period)
in Dollars of amounts in same day funds comparable to the principal amount of
the applicable Loan of the Administrative Agent, in its capacity as a Lender,
for which the Eurodollar Base Rate is then being determined with maturities
comparable to such period, as of approximately 11:00 A.M. (London, England time)
two (2) Business Days prior to the beginning of such Interest Period; provided
that, in all events, such Eurodollar Base Rate shall not be less than 0%.
(i)    Section 1.1 of the Credit Agreement shall be further amended by amending
and restating the definition of “FATCA” appearing therein to read in its
entirety as follows:
“FATCA”: collectively, Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantially
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.
(j)    Section 1.1 of the Credit Agreement shall be further amended by amending
and restating the definition of “OFAC” appearing therein to read in its entirety
as follows:
“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury and any successor thereto.
(k)    Section 1.1 of the Credit Agreement shall be further amended by amending
and restating the definition of “Patent License” appearing therein to read in
its entirety as follows:
“Patent License”: any written agreement which (a) names a Loan Party as licensor
or licensee and (b) grants to such Loan Party any right under a Patent,
including the right to manufacture, use or sell any invention covered in whole
or in part by such Patent, including any such agreements referred to on Schedule
6 of the Guarantee and Collateral Agreement, from and after the date on which
such Schedule 6 is added to the Guarantee and Collateral Agreement pursuant to
the terms of the Third Amendment.
(l)    Section 1.1 of the Credit Agreement shall be further amended by amending
and restating the definition of “Patents” appearing therein to read in its
entirety as follows:
“Patents”: (a) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including any of the foregoing referred to on
Schedule 6 of the Guarantee and Collateral Agreement, (b) all applications for
letters patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof, including, without limitation,
any of the foregoing referred to on Schedule 6 of the Guarantee and Collateral
Agreement, from and after the date on which such Schedule 6 is added to the
Guarantee and Collateral Agreement pursuant to the terms of the Third Amendment,
and (c) all rights to obtain any reissues or extensions of the foregoing.
(m)    Section 1.1 of the Credit Agreement shall be further amended by amending
and restating the definition of “Requirement of Law” appearing therein to read
in its entirety as follows:
“Requirement of Law”: as to any Person, (a) the Operating Documents of such
Person, (b) any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority (including, for the
avoidance of doubt, the Basel Committee on Banking Supervision and any successor
thereto or similar authority or successor thereto), and (c) the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, and any rules, regulations,
interpretations, guidelines or directives promulgated thereunder in each case
(a), (b) and (c), applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
(n)    Section 1.1 of the Credit Agreement shall be further amended by amending
and restating the definition of “Sanction(s)” appearing therein to read in its
entirety as follows:
“Sanction(s)”: any international economic sanction administered or enforced by
the United States Government (including OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.
(o)    Section 1.1 of the Credit Agreement shall be further amended by amending
and restating the definition of “Security Documents” appearing therein to read
in its entirety as follows:
“Security Documents”: the collective reference to (a) the Guarantee and
Collateral Agreement, (b) each Intellectual Property Security Agreement, (c)
each SVB Deposit Account Control Agreement, (d) the SVB Securities Securities
Account Control Agreement, (e) each Deposit Account Control Agreement, (f) each
Securities Account Control Agreement, (g) each Foreign Pledge Document, (h) each
Charge Over Bank Accounts, (i) all other security documents hereafter delivered
to the Administrative Agent granting a Lien on any property of any Person to
secure the Obligations of any Loan Party arising under any Loan Document, (j)
all other security documents hereafter delivered to any Bank Services Provider
granting a Lien on any property of any Person to secure the Obligations of any
Group Member arising under any Bank Services Agreement or FX Contract, (k) each
Pledge Supplement, (l) each Assumption Agreement, and (m) all financing
statements, fixture filings, Patent, Trademark and Copyright filings,
assignments, acknowledgments and other filings, documents and agreements made or
delivered pursuant to any of the foregoing.
(p)    Section 1.1 of the Credit Agreement shall be further amended by amending
and restating the definition of “Total Revolving Commitments” appearing therein
to read in its entirety as follows:
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect. For the avoidance of doubt, the amount of
the Total Revolving Commitments in effect as of the Third Amendment Effective
Date is $50,000,000, subject to the availability limitations set forth herein,
and the Total L/C Commitments and the Swingline Commitment are sublimits of, and
not in addition to, the Total Revolving Commitments.
(q)    Section 1.1 of the Credit Agreement shall be further amended by amending
and restating the definition of “Trademark License” appearing therein to read in
its entirety as follows:
“Trademark License”: any written agreement which (a) names a Loan Party as
licensor or licensee and (b) grants to such Loan Party any right to use any
Trademark, including any such agreement referred to on Schedule 6 of the
Guarantee and Collateral Agreement, from and after the date on which such
Schedule 6 is added to the Guarantee and Collateral Agreement pursuant to the
terms of the Third Amendment.
(r)    Section 1.1 of the Credit Agreement shall be further amended by amending
and restating the definition of “Trademarks” appearing therein to read in its
entirety as follows:
“Trademarks”: (a) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
Internet domain names and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the USPTO or in any similar office or agency of the United
States, any State thereof or any other country or any political subdivision
thereof, or otherwise, and all common-law rights related thereto, including any
of the foregoing referred to on Schedule 6 of the Guarantee and Collateral
Agreement, from and after the date on which such Schedule 6 is added to the
Guarantee and Collateral Agreement pursuant to the terms of the Third Amendment,
and (b) the right to obtain all renewals thereof.
(s)    Section 1.1 of the Credit Agreement shall be further amended by adding
the following new definitions to such Section in the appropriate alphabetical
order:
“Aggregate Outstanding Amount”: is, at any time, the aggregate amount of (a) the
aggregate undrawn amount of all outstanding Letters of Credit at such time, plus
(b) the aggregate amount of all L/C Disbursements that have not yet been
reimbursed or converted into Revolving Loans at such time, plus (c) the
aggregate principal balance of any Revolving Loans and any Swingline Loans
outstanding at such time, plus (d) the aggregate principal balance of any Term
Loans outstanding at such time.
“Blocked Person”: as defined in Section 7.25.
“Borrower Copyright Security Agreement”: is any Copyright Security Agreement
between the Borrower and the Administrative Agent (for the ratable benefit of
the Secured Parties), executed pursuant to the terms of the Guarantee and
Collateral Agreement and the Third Amendment.
“Borrower Patent and Trademark Security Agreement” : is any Patent and Trademark
Security Agreement between the Borrower and the Administrative Agent (for the
ratable benefit of the Secured Parties), executed pursuant to the terms of the
Guarantee and Collateral Agreement and the Third Amendment.
“Enterasys Copyright Security Agreement” : is any Copyright Security Agreement
between the Acquired Business and the Administrative Agent (for the ratable
benefit of the Secured Parties), executed pursuant to the terms of the Guarantee
and Collateral Agreement and the Third Amendment.
“Enterasys Patent and Trademark Security Agreement” : is any Patent and
Trademark Security Agreement between the Acquired Business and the
Administrative Agent (for the ratable benefit of the Secured Parties), executed
pursuant to the terms of the Guarantee and Collateral Agreement and the Third
Amendment.
“Intellectual Property Security Agreement”: an intellectual property security
agreement entered into between a Loan Party and the Administrative Agent (for
the ratable benefit of the Secured Parties) pursuant to the terms of the
Guarantee and Collateral Agreement and, as applicable, the Third Amendment,
together with each other intellectual property security agreement and supplement
thereto delivered pursuant to Section 6.12, in each case as amended, restated,
supplemented or otherwise modified from time to time.
“Liquidity Ratio”:  as of the last day of any month, the ratio of (a) the sum of
(i) all unrestricted (or subject to restrictions solely under the Loan
Documents) domestic cash and domestic Cash Equivalents of the Loan Parties that
(A) are maintained as of such day in Deposit Accounts or Securities Accounts, in
any such case, held by the Administrative Agent or one of its Affiliates or
subject to a Control Agreement in favor of the Administrative Agent (for the
ratable benefit of the Secured Parties), and (B) would appear on a consolidated
balance sheet of the Borrower prepared as of such day in accordance with GAAP;
plus (ii) up to $10,000,000 of unrestricted cash and Cash Equivalents of the
Borrower and its consolidated Subsidiaries that (A) are located in foreign
jurisdictions as of such day and (B) would appear on a consolidated balance
sheet of the Borrower prepared as of such day in accordance with GAAP; plus
(iii) all domestic net billed accounts receivable of the Loan Parties that would
appear on a consolidated balance sheet of the Borrower and its consolidated
Subsidiaries prepared as of such day in accordance with GAAP; to (b) the
Aggregate Outstanding Amount as of such day.
“Performance Plan Percentage”: with respect to any fiscal quarter ending after
June 30, 2016, a percentage (which, for the avoidance of doubt, may be a
percentage that is greater than 100%) of the amount of Consolidated EBITDA
forecasted by the Borrower in the Revenue Plan delivered by the Borrower to the
Administrative Agent in respect of such fiscal quarter, which percentage shall
be established by the Required Lenders in their sole discretion (after
consultation with the Borrower) based upon a review of the Revenue Plan
delivered by the Borrower in respect of such fiscal quarter.
“Revenue Plan”: is, in respect of any fiscal year the Borrower ending after June
30, 2016, (a) the Projections for such fiscal year delivered by the Borrower to
the Administrative Agent pursuant to Section 6.2(c), or (b) as applicable, any
other projections (however designated) that are approved by the board of
directors of the Borrower, delivered by the Borrower to the Administrative Agent
(including after the Borrower has already delivered Projections in respect of
such fiscal year to the Administrative Agent) and otherwise approved by the
Administrative Agent and the Required Lenders in their sole discretion for use
in determining what covenant level percentages will apply under
Section 7.1(e)(ii) with respect to the fiscal quarters occurring during such
fiscal year.
“Third Amendment”: that certain Third Amendment to Credit Agreement and Second
Amendment to Guarantee and Collateral Agreement, dated as of June 26, 2015,
among the Borrower, the Acquired Business, the Lenders and the Administrative
Agent.
“Third Amendment Effective Date”: is June 26, 2015.
“USCRO”: the US Copyright Office.
“USPTO”: the US Patent and Trademark Office.
(t)    Section 2.12 of the Credit Agreement shall be amended and restated to
read in its entirety as follows
2.12 Mandatory Prepayment. In the event that the Borrower objects to the
Required Lenders’ determination, for purposes of establishing compliance with
Section 7.1(e)(ii), of the Performance Plan Percentage of forecasted
Consolidated EBITDA for any fiscal quarter of the Borrower ending after June 30,
2016, at the option of the Required Lenders, (a) the Revolving Commitments shall
terminate forthwith and (b) the Borrower shall promptly (and in any event within
five Business Days) pay in full all Obligations then outstanding under the Loan
Documents.
(u)    Section 4 of the Credit Agreement shall be amended by adding the
following representation and warranty to such Section as new Section 4.26:
4.26    Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their businesses in compliance with applicable anti-corruption laws and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.
(v)    Section 6.2(a) and (b) of the Credit Agreement shall be amended and
restated to read in their entirety as follows:
6.2    Certificates; Reports; Other Information. Furnish to the Administrative
Agent, for distribution to each Lender:
(a)    by no later than the date occurring 30 days after the end of each of the
first and second months occurring during any fiscal quarter period of the
Borrower, (i) accounts receivable agings (aged by invoice date) in respect of
the billed accounts receivable of each Loan Party as of the last day of such
month and in form and substance reasonably satisfactory to the Administrative
Agent, (ii) reconciliations of accounts receivable agings (aged by invoice date)
and general ledger in respect of the billed accounts receivable of each Loan
Party as of the last day of such month and in form and in form and substance
reasonably satisfactory to the Administrative Agent, and (iii) a report, in form
and substance reasonably satisfactory to the Administrative Agent, designating
the cash and Cash Equivalent balances held, respectively, as of the last day of
such month by the Borrower and each of its consolidated Subsidiaries;
(b)    (i)     concurrently with the delivery of any financial statements
pursuant to Section 6.1, (A) a certificate of a Responsible Officer stating
that, to the best of such Responsible Officer’s knowledge, each Loan Party
during such period has observed or performed all of its covenants and other
agreements, and satisfied every condition contained in this Agreement and the
other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate and (B)
a Compliance Certificate (1) containing all information and calculations
necessary for determining compliance by each Group Member with the provisions of
this Agreement referred to therein as of the last day of the applicable fiscal
quarter or fiscal year of the Borrower, as the case may be, and (2) to the
extent not previously disclosed to the Administrative Agent, containing, as
applicable, a description of any change in the jurisdiction of organization of
any Loan Party and a list of any Intellectual Property issued to or acquired by
any Loan Party since the date of the most recent Compliance Certificate
delivered pursuant to this Section 6.2(b)(i)(B); and
(ii)     concurrently with the delivery of the information required to be
delivered pursuant to Section 6.2(a) in respect of the first and second months
of each fiscal quarter period of the Borrower (but in any event by no later than
the date occurring 30 days after the end of any such month), (A) a certificate
of a Responsible Officer stating that, to the best of such Responsible Officer’s
knowledge, each Loan Party during such period has observed or performed all of
its covenants and other agreements, and satisfied every condition contained in
this Agreement and the other Loan Documents to which it is a party to be
observed, performed or satisfied by it, and that such Responsible Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate and (B) a Compliance Certificate containing all information and
calculations necessary for determining compliance by the Borrower with the
financial covenant set forth at Section 7.1(d) as of the last day of such month.
(w)    Section 7.1 of the Credit Agreement shall be amended and restated to read
in its entirety as follows:
7.1    Financial Condition Covenants.
(a)    Minimum Consolidated Fixed Charge Coverage Ratio. Subject to the proviso
appearing below in this Section 7.1(a), permit the Consolidated Fixed Charge
Coverage Ratio, determined as the last day of any fiscal quarter period of the
Borrower specified immediately below, to be less than the ratio set forth
opposite such fiscal quarter period:
Fiscal Quarter Ending
Consolidated Fixed Charge Coverage Ratio
March 31, 2016
1.05 to 1.00
June 30, 2016 and thereafter
1.10 to 1.00



provided that, in the event that the Borrower, (x) pursuant to the provisions of
Section 7.1(d), is not obligated to satisfy the minimum Liquidity Ratio covenant
under such Section 7.1(d) as of the last day of any month ending prior to
December 31, 2015, and (y) pursuant to the provisions of Section 7.1(e), is not
obligated to satisfy the minimum Performance to Plan covenant under such Section
7.1(e) as of the last day of the fiscal quarter of the Borrower ended December
31, 2015, the Borrower shall not permit the Consolidated Fixed Charge Coverage
Ratio, determined as of the last day of any fiscal quarter period of the
Borrower specified immediately below, to be less than the ratio set forth
opposite such fiscal quarter period:
Fiscal Quarter Ending
Consolidated Fixed Charge Coverage Ratio
December 31, 2015
1.05 to 1.00
March 31, 2016 and thereafter
1.10 to 1.00



(b)    Minimum Consolidated Quick Ratio. Permit the Consolidated Quick Ratio,
determined as of the last day of any fiscal quarter period of the Borrower
specified below, to be less than the ratio set forth below opposite such fiscal
quarter period:
Fiscal Quarter Ending
Consolidated Quick Ratio
December 31, 2014 through September 30, 2015


1.00 to 1.00
December 31, 2015 and thereafter
1.15 to 1.00



(c)    Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio, determined as of the last day of any fiscal quarter period of the
Borrower specified below, to exceed the ratio set forth below opposite such
fiscal quarter period:
Fiscal Quarter Ending
Consolidated Leverage Ratio
June 30, 2015


3.25 to 1.00
September 30, 2015
3.00 to 1.00
December 31, 2015
2.75 to 1.00
March 31, 2016
2.50 to 1.00
June 30, 2016
2.25 to 1.00
September 30, 2016 and thereafter
2.00 to 1.00



(d)    Minimum Liquidity Ratio. Permit the Liquidity Ratio, determined as of the
last day of each of the first month and the second month of each fiscal quarter
period of the Borrower (commencing, for the avoidance of doubt, as of the last
day of July, 2015), to be less than 1.00 to 1.00. Without limiting the
foregoing, the Borrower shall not be required to satisfy the financial covenant
tested under this Section 7.1(d) in respect of any month ending from and after
the date on which the Borrower delivers to the Administrative Agent a Compliance
Certificate (as applicable, pursuant to and in accordance with Section
6.2(b)(i)) indicating to the reasonable satisfaction of the Administrative Agent
that, when taken together with the prior Compliance Certificate delivered by the
Borrower to the Administrative Agent (as applicable, pursuant to and in
accordance with Section 6.2(b)(i)), the Consolidated Fixed Charge Coverage Ratio
was at least 1.10 to 1.00 for the two consecutive fiscal quarter period of the
Borrower most recently ended.
(e)    Minimum Performance to Plan.
(i)    Subject to the last paragraph of this Section 7.1(e), permit the
aggregate amount of Consolidated EBITDA generated by the Borrower and its
consolidated Subsidiaries during any fiscal quarter (as determined as of the
last day of such fiscal quarter and with reference to the single fiscal quarter
period of the Borrower then ended) set forth below to be less than the amount
set forth below opposite such fiscal quarter:
Fiscal Quarter Ending
Minimum Quarterly Consolidated EBITDA
September 30, 2015
$7,809,000
December 31, 2015
$10,430,000
March 31, 2016
$2,800,000
June 30, 2016
$11,640,000
September 30, 2016 and thereafter
$11,640,000
(subject to clause (ii) below)



(ii)    With respect to any fiscal quarter of the Borrower ending after June 30,
2016 (but subject to the last paragraph of this Section 7.1(e)), permit the
aggregate amount of Consolidated EBITDA generated by the Borrower and its
consolidated Subsidiaries during any such fiscal quarter (as determined as of
the last day of such fiscal quarter) to be less than (A) $11,640,000, in the
event that the Borrower has not delivered to the Administrative Agent a Revenue
Plan in respect of such fiscal quarter by the date the financial covenant
specified in this Section 7.1(e) is tested with respect to such fiscal quarter,
and (B) in the event that the Borrower has delivered a Revenue Plan to the
Administrative Agent in respect of such fiscal quarter by the date the financial
covenant specified in this Section 7.1(e) is tested with respect to such fiscal
quarter, an amount equal to the Performance Plan Percentage of Consolidated
EBITDA forecasted in the Revenue Plan for such fiscal quarter established by the
Required Lenders in their sole discretion (after consultation with the Borrower)
based on their commercially reasonable business judgment exercised in good
faith; provided that (A) the Borrower hereby agrees to enter into, at the
request of the Administrative Agent and at the sole cost of the Borrower, any
amendments to this Agreement and the other Loan Documents that the
Administrative Agent may reasonably deem to be necessary to give effect to the
Required Lenders’ determination of any such Performance Plan Percentage for
purposes of this Section 7.1(e)(ii) and any such resulting Minimum Consolidated
EBITDA amount for any such fiscal quarter ending after June 30, 2016; and
(B) the Borrower hereby agrees that (1) any failure by the Borrower to deliver
Projections (also referred to herein sometimes as a “Revenue Plan”) in respect
of any such fiscal quarter pursuant to and in accordance with Section 6.2(c)
shall constitute an immediate Event of Default under Section 8.1(c)(i), and
(2) in the event that the Borrower objects to any determination by the Required
Lenders’ of any Performance Plan Percentage of Consolidated EBITDA forecasted in
any such Projections for any fiscal quarter ending after June 30, 2016,
established by the Required Lenders for the purposes of establishing compliance
with the minimum Performance Plan financial covenant tested under this
Section 7.1(e)(ii), at the option of the Required Lenders, the Commitments shall
terminate and the Borrower shall prepay the Loans and all other Obligations in
accordance with Section 2.12 hereunder.
Without limiting the foregoing, the Borrower shall not be required to satisfy
the financial covenant tested under this Section 7.1(e) in respect of any fiscal
quarter ending from and after the date on which the Borrower delivers to the
Administrative Agent a Compliance Certificate (as applicable, pursuant to and in
accordance with Section 6.2(b)(i)) indicating to the reasonable satisfaction of
the Administrative Agent that, when taken together with the prior Compliance
Certificate delivered by the Borrower to the Administrative Agent (as
applicable, pursuant to and in accordance with Section 6.2(b)(i)), the
Consolidated Fixed Charge Coverage Ratio was at least 1.10 to 1.00 for the two
consecutive fiscal quarter period of the Borrower most recently ended.
(x)    Section 7 of the Credit Agreement shall be amended by adding the
following negative covenant to such Section as new Section 7.24:
7.24    Anti-Corruption Laws. Directly or indirectly use the proceeds of any
Loan or other credit extension made hereunder for any purpose which would breach
the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, or other similar legislation in other jurisdictions.
(y)    Section 7 of the Credit Agreement shall be further amended by adding the
following negative covenant to such Section as new Section 7.25;
7.25    Anti-Terrorism Laws. Conduct, deal in or engage in or permit any
Affiliate or agent of any Loan Party within its control to conduct, deal in or
engage in any of the following activities: (a) conduct any business or engage in
any transaction or dealing with any person blocked pursuant to Executive Order
No. 13224 (a “Blocked Person”), including the making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person; (b) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224;
or (c) engage in on conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or the Patriot Act. The
Borrower shall deliver to the Administrative Agent and the Lenders any
certification or other evidence reasonably requested from time to time by the
Administrative Agent or any Lender confirming the Borrower’s compliance with
this Section 7.25.
(z)    Section 8.1(c) of the Credit Agreement shall be amended and restated to
read in its entirety as follows:
(c)    (i) any Loan Party shall default in the observance or performance of any
agreement contained in any of Section 2.12, Section 5.4, Section 6.1, clause (i)
or (ii) of Section 6.5(a), Section 6.8(a), Section 6.10 or any subsection of
Section 7, (ii) an “Event of Default” under and as defined in any Security
Document shall have occurred and be continuing, (iii) the Borrower shall default
in the performance and satisfaction of any condition subsequent covenant set
forth in Section 4 of the Third Amendment, or (iv) the Borrower shall fail to
deliver Projections in respect of any fiscal quarter of the Borrower ending
after June 30, 2016, pursuant to and in accordance with Section 6.2(c) and
Section 7.1(e)(ii); or
(aa)    Section 10.2 of the Credit Agreement shall be amended by replacing the
notice information for the Borrower specified in such Section with the
following:
Borrower:
Extreme Networks, Inc.
145 Rio Robles
San Jose, CA 95134
Attention: Kenneth B. Arola, Chief Financial Officer
Facsimile No.: (408) 964-9075
Telephone No.: (408) 579-2670
E-Mail: karola@extremenetworks.com
Website URL: www.extremenetworks.com
 
with a copy to:
DLA Piper LLP
1251 Avenue of the Americas
New York, NY 10020-1104
Attention: Jamie Knox
Telephone No.: (212) 335-4992
Facsimile No.: (212) 884-8692
E-Mail: jamie.knox@dlapiper.com


 

(bb)    Compliance Certificate. The Form of Compliance Certificate set forth at
Exhibit B to the Credit Agreement shall be amended and restated in its entirety
in the form attached as Exhibit B hereto.
(cc)    Credit Agreement Schedule 1.1A. Schedule 1.1A to the Credit Agreement
(Commitments and Aggregate Exposure Percentages) shall be amended and restated
in its entirety in the form attached as Exhibit C hereto.
(dd)    Credit Agreement Schedule 4.19(a). Schedule 4.19(a) to the Credit
Agreement (Financing Statements and Other Filings) shall be amended and restated
in its entirety in the form attached as Exhibit D hereto.
(ee)    Table of Contents. The Table of Contents to the Credit Agreement shall
be updated to reflect any changes thereto that are occasioned by the amendments
to the Credit Agreement that are contemplated herein.
SECTION 2    Amendment of the Guarantee and Collateral Agreement. With effect
from and after the Effective Date, the Guarantee and Collateral Agreement shall
be amended as follows:
(a)    The definition of “Excluded Assets” appearing in Section 1.1 of the
Guarantee and Collateral Agreement shall be amended by replacing clause (d)
thereof with the phrase “each Excluded Patent”.
(b)    Section 1.1 of the Guarantee and Collateral Agreement shall be further
amended by adding the following new definitions to such Section in the
appropriate alphabetical order:
“Excluded Patents”: collectively, the Patents of the Acquired Business specified
in that certain side letter agreement, dated as of June 26, 2015, among the
Borrower, the Acquired Business, the Administrative Agent and the Lenders.
“Material Intellectual Property”: any Intellectual Property owned by a Grantor
that is material to the business of the Grantors and their respective
Subsidiaries, taken as a whole.
“Quarterly Reporting Date”: the date following any fiscal quarter of the
Borrower and its Subsidiaries on which financial statements are required to be
delivered pursuant to Section 6.1(b) of the Credit Agreement.
“Non-Specified Trademark”: any Trademark that does not constitute a Specified
Trademark.
“Specified Trademark”: collectively, (a) each Trademark formed or acquired by
any Grantor from and after the Third Amendment Effective Date and (b) each
Trademark of the applicable Loan Parties listed below:
Applications for Trademark
Application No.
Filing Date
Applicant
Mark
86161234 (US)
1/9/14
Extreme Networks, Inc.
E and Extreme Networks (stylized)
86148592 (US)
12/19/13
Extreme Networks, Inc.
WI-FI COACH
1436661 (India)
3/22/06
Extreme Networks, Inc.
EXTREMEXOS
907754385 (Brazil)
5/27/14
Extreme Networks, Inc.
EXTREME NETWORKS
1915598 (India)
2/3/00
Extreme Networks, Inc.
EXTREME NETWORKS
2010002353 (Malaysia)
2/9/10
Extreme Networks, Inc.
EXTREME NETWORKS
T0020375E (Singapore)
11/23/00
Extreme Networks, Inc.
EXTREME NETWORKS
86321832 (US)
6/26/14
Extreme Networks, Inc.
COREFLOW
908089635 (Brazil)
8/7/14
Extreme Networks, Inc.
COREFLOW
1688455 (Canada)
8/6/14
Extreme Networks, Inc.
CORELOW



Registered Trademarks
Registration No.
Reg. Date
Registered Owner
Mark
3379396 (US)
2/5/08
Extreme Networks, Inc.
EXTREMEXOS
4953576
(Community Trademarks)
5/11/07
Extreme Networks, Inc.
EXTREMEXOS
143661 (India)
3/22/06
Extreme Networks, Inc.
EXTREMEXOS
885230
(Int’l Register)
3/21/06
Extreme Networks, Inc.
EXTREMEXOS
2243238 (US)
5/4/99
Extreme Networks, Inc.
EXTREME NETWORKS
TMA805647 (Canada)
8/31/11
Extreme Networks, Inc.
EXTREME NETWORKS
TMA805647 (Canada)
6/5/02
Extreme Networks, Inc.
EXTREME NETWORKS
1156347 (Mexico)
4/30/10
Extreme Networks, Inc.
EXTREME NETWORKS
659303 (Mexico)
6/16/00
Extreme Networks, Inc.
EXTREME NETWORKS
830598685 (Brazil)
1/14/11
Extreme Networks, Inc.
EXTREME NETWORKS
823487008 (Brazil)
7/31/12
Extreme Networks, Inc.
EXTREME NETWORKS
966713 (Chile)
10/10/12
Extreme Networks, Inc.
EXTREME NETWORKS
952713 (Chile)
1/13/12
Extreme Networks, Inc.
EXTREME NETWORKS
300154971 (Hong Kong)
5/4/03
Extreme Networks, Inc.
EXTREME NETWORKS
915846 (India)
4/4/00
Extreme Networks, Inc.
EXTREME NETWORKS
4660843 (Japan)
4/11/03
Extreme Networks, Inc.
EXTREME NETWORKS
00018394 (Malaysia)
11/24/11
Extreme Networks, Inc.
EXTREME NETWORKS
400969866000 (South Korea)
5/20/13
Extreme Networks, Inc.
EXTREME NETWORKS
400969867000 (South Korea)
5/20/13
Extreme Networks, Inc.
EXTREME NETWORKS
01461227 (Taiwan)
6/16/11
Extreme Networks, Inc.
EXTREME NETWORKS
00945921 (Taiwan)
6/16/01
Extreme Networks, Inc.
EXTREME NETWORKS
00998150 (Taiwan)
5/16/02
Extreme Networks, Inc.
EXTREME NETWORKS
1349954 (Australia)
2/9/10
Extreme Networks, Inc.
EXTREME NETWORKS
826669 (Australia)
3/7/00
Extreme Networks, Inc.
EXTREME NETWORKS
818675 (New Zealand)
7/29/10
Extreme Networks, Inc.
EXTREME NETWORKS
627727 (New Zealand)
11/9/01
Extreme Networks, Inc.
EXTREME NETWORKS
1215639 (Int’l Register)
5/25/14
Extreme Networks, Inc.
EXTREME NETWORKS
1030447 (Int’l Register)
2/9/10
Extreme Networks, Inc.
EXTREME NETWORKS
1027289 (Int’l Register)
1/21/10
Extreme Networks, Inc.
EXTREME NETWORKS
707416 (Int’l Register)
2/12/99
Extreme Networks, Inc.
EXTREME NETWORKS
3840628 (US)
8/31/10
Extreme Networks, Inc.
EXTREME NETWORKS (stylized)
2598722 (US)
7/23/02
Enterasys Networks, Inc.
NETSIGHT
845304 (Australia)
8/4/00
Enterasys Networks, Inc.
NETSIGHT
4089666 (US)
9/20/11
Enterasys Networks, Inc.
K-SERIES
4199003 (US)
8/28/12
Enterasys Networks, Inc.
K-SERIES
3254254 (US)
6/19/07
Enterasys Networks, Inc.
S-SERIES
1662131 (Australia)
8/4/14
Extreme Networks, Inc.
COREFLOW
1225094 (Int’l Register)
8/4/14
Extreme Networks, Inc.
COREFLOW
TMA550093 (Canada)
8/23/01
Extreme Networks, Inc.
SUMMIT
822749548 (Brazil)
8/8/06
Extreme Networks, Inc.
SUMMIT
3379396 (US)
2/5/08
Extreme Networks, Inc.
SUMMIT
2638153 (Community Trademarks)
12/5/03
Extreme Networks, Inc.
SUMMIT
App. 00018393 (Malaysia)
12/3/03
Extreme Networks, Inc.
SUMMIT



(c)    Section 3.1(q) of the Guarantee and Collateral Agreement shall be amended
by (i) replacing the phrase “(a) through (p)” appearing in the proviso thereof
with the phrase “(a) through (q)” and (ii) re-designating such Section 3.1(q) as
Section 3.1(r).
(d)    Section 3.1 of the Guarantee and Collateral Agreement shall be further
amended by inserting the phrase “all Intellectual Property” as new Section
3.1(q) thereof. For the avoidance of doubt, and in addition to the grant of
security interest in each item of Collateral under Section 3.1 of the Guarantee
and Collateral Agreement, each Grantor hereby grants to the Administrative
Agent, for the ratable benefit of the Secured Parties, a security interest in
any and all Intellectual Property of such Grantor (other than to the extent
constituting an Excluded Patent), now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest, and wherever located, as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Secured
Obligations.
(e)    Section 3.3 of the Guarantee and Collateral Agreement shall be amended by
adding the following as new Section 3.3(g):
(g)    Intellectual Property. (i)  Each Grantor shall take such action as the
Administrative Agent may reasonably deem to be necessary to perfect the
Administrative Agent’s security interest (held for the ratable benefit of the
Secured Parties) in the Intellectual Property of such Grantor (other than to the
extent constituting an Excluded Patent). (ii) Promptly on or prior to the next
Quarterly Reporting Date following the creation or other acquisition of any
Intellectual Property by any Grantor after the Third Amendment Effective Date
(including any Specified Trademark), which Intellectual Property is registered
or becomes registered or the subject of an application for registration with the
USCRO or the USPTO, as applicable, such Grantor shall give the Administrative
Agent notice thereof (including as part of any Compliance Certificate required
by Section 6.2(b)(i) of the Credit Agreement to be delivered by the Borrower to
the Administrative Agent on such next Quarterly Reporting Date) and, if so
requested by the Administrative Agent, (A) modify this Agreement by amending any
then existing Schedule 6 to include any such newly acquired or created
Intellectual Property of such Grantor (including any Specified Trademark) which
becomes part of the Collateral and which was not included on such Schedule 6 as
of such next Quarterly Reporting Date, and (B) record an initial filing or, as
applicable, an amendment to any applicable existing Intellectual Property
Security Agreement, with the USCRO or the USPTO, as applicable, and take such
other action as may be necessary, or as the Administrative Agent may reasonably
deem to be necessary, to perfect the Administrative Agent’s security interest
and Lien in such newly created or acquired Intellectual Property (held for the
ratable benefit of the Secured Parties).
(f)    Section 4 of the Guarantee and Collateral Agreement shall be amended by
adding the following as new Section 4.12 thereof:
4.12    Intellectual Property. From and after the date added hereto as a
schedule pursuant to the terms of the Third Amendment, Schedule 6 lists all
registrations and applications for Intellectual Property (including registered
Copyrights, Patents, Trademarks and all applications therefor but excluding any
Excluded Patents and any Non-Specified Trademarks) as well as all Copyright
Licenses, Patent Licenses and Trademark Licenses, in each case, owned by such
Grantor in its own name as of the Third Amendment Effective Date; provided that,
notwithstanding the foregoing, the Grantors shall not be required to list in
such Schedule 6 (a) any non-exclusive outbound license entered into in the
ordinary course of business, (b) any Excluded Patent, (c) any Non-Specified
Trademark or (d) any Copyright License, Patent License or Trademark License to
the extent constituting (i) an inbound license of commercial off-the-shelf
software (ii) an inbound license of customized software that is used by any such
Grantor in connection with the administrative aspects of its business operations
(and not in the products or services sold by such Grantor to third-parties) or
(iii) an inbound license of any Intellectual Property used by such Grantor in
any products or services provided by such Grantor to third-parties and for which
such Grantor pays less than $10,000 in annual license fees. Except as set forth
in such Schedule 6 (and subject to the immediately preceding sentence), on the
Third Amendment Effective Date, none of such Intellectual Property of such
Grantor is the subject of any licensing or franchise agreement pursuant to which
such Grantor is the licensor or franchisor.
(g)    Section 5.8 of the Guarantee and Collateral Agreement shall be amended by
replacing the word “reserved” appearing therein with the following:
5.8    Intellectual Property.
(a)    Such Grantor (either itself or through licensees) will (i) continue to
use each Trademark constituting both a Specified Trademark and Material
Intellectual Property in a manner sufficient to maintain such Specified
Trademark in full force free from any claim of abandonment for non-use, (ii)
maintain generally as in the past the quality of products and services offered
under each such Specified Trademark, (iii) use each such Specified Trademark
constituting Material Intellectual Property with the appropriate notice of
registration and all other notices and legends required by applicable
Requirements of Law, (iv) not adopt or use any mark which is confusingly similar
or a colorable imitation of any Trademark unless the Administrative Agent, for
the ratable benefit of the Secured Parties, shall obtain, to the extent
available, a perfected security interest in such mark pursuant to this
Agreement, and (v) not (and not knowingly permit any licensee or sublicensee
thereof to) do any act or knowingly omit to do any act whereby any Trademark may
become invalidated or impaired in any way that could reasonably be expected to
result in a Material Adverse Effect.
(b)    Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any Patent constituting Material Intellectual
Property but not an Excluded Patent could reasonably be expected to become
forfeited, abandoned or dedicated to the public.
(c)    Such Grantor (either itself or through licensees) will not (and will not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby any Copyrights constituting Material Intellectual Property
could reasonably be expected to become invalidated or otherwise materially
impaired. Such Grantor will not (either itself or through licensees) do any act
whereby any material portion of such Copyrights constituting Material
Intellectual Property may fall into the public domain.
(d)    Such Grantor (either itself or through licensees) will not do any act
that, to the knowledge of any Responsible Officer of any Loan Party, uses any
Material Intellectual Property to infringe the Intellectual Property rights of
any other Person.
(e)    Such Grantor will notify the Administrative Agent promptly if it knows,
or has reason to know, that any registration or application for registration
relating to any Material Intellectual Property (other than any Excluded Patent
and other than any Non-Specified Trademark) may become forfeited, abandoned or
dedicated to the public, or of any material adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in the USPTO, the USCRO or any court or tribunal in any country)
regarding such Grantor’s ownership of, or the validity of, any Material
Intellectual Property or such Grantor’s right to register the same or to own and
maintain the same.
(f)    Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Patent (other than to the extent constituting an Excluded Patent) or Trademark
(to the extent constituting a Specified Trademark) with the USPTO or any similar
office or agency in any other country or political subdivision thereof, such
Grantor shall report (i) the initial application to and (ii) the corresponding
grant, if any, of such Patent or such Trademark from the USPTO to the
Administrative Agent, on the Quarterly Reporting Date occurring in connection
with the fiscal quarter of the Borrower in which such filing or grant, as
applicable, occurs. Whenever such Grantor, either by itself or through any
agent, employee, licensee or designee, shall file an application for the
registration of any Copyright with the USCRO, such Grantor shall report the
filing of the initial application to the Administrative Agent not less than 14
days prior to such filing. Upon the reasonable request of the Administrative
Agent, other than in respect of intent-to-use trademark or service mark
applications, Excluded Patents and Non-Specified Trademarks, such Grantor shall
execute and deliver, and have recorded, any and all agreements (including
Intellectual Property Security Agreements), instruments, documents, and papers
as the Administrative Agent may reasonably request to evidence the
Administrative Agent’s security interest (held for the ratable benefit of the
Secured Parties) in any Copyright, Patent (other than an Excluded Patent) or
Trademark (other than any Non-Specified Trademark) and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby.
(g)    Such Grantor will take all reasonable and necessary steps, including in
any proceeding before the USPTO, the USCRO or any similar office or agency in
any other country or any political subdivision thereof, to maintain and pursue
each material application (and to obtain the relevant registration) and to
maintain each registration of the Material Intellectual Property (other to the
extent constituting an Excluded Patent or a Non-Specified Trademark) in the
United States, including filing of applications for renewal, affidavits of use
and affidavits of incontestability.
(h)    In the event that any Material Intellectual Property (other than an
Excluded Patent or a Non-Specified Trademark) is infringed, misappropriated or
diluted by a third party, such Grantor shall take such actions as such Grantor
shall reasonably deem appropriate under the circumstances to protect such
Material Intellectual Property.
(h)    Section 7.1(a) of the Guarantee and Collateral Agreement shall be amended
by adding the following as new clause (v) thereof:
(v)    in the case of any Intellectual Property (other than to the extent
constituting an Excluded Patent or a Non-Specified Trademark), execute and
deliver, and have recorded, any and all agreements (including any Intellectual
Property Security Agreements), instruments, documents and papers as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s security interest (held for the benefit of the Secured Parties) in such
Intellectual Property and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby.
(i)    Schedule 3 (Filings and Other Actions Required to Perfect Security
Interests) shall be amended and restated in its entirety in the form set forth
in Exhibit E hereto.
(j)    The Schedule to the form of Assumption Agreement set forth at Annex 1 to
the Guarantee and Collateral Agreement shall be amended by adding to such
Schedule, in the appropriate numerical order, the phrase “Supplement to Schedule
6”.
(k)    The Supplement to the form of Pledge Supplement set forth at Annex 2 to
the Guarantee and Collateral Agreement shall be amended by replacing the phrase
“Security Agreement” appearing in the title to such Supplement with the phrase
“Guaranty and Collateral Agreement”.
(l)    The Table of Contents to the Guarantee and Collateral Agreement shall be
updated to reflect any changes thereto that are occasioned by the amendments to
the Guarantee and Collateral Agreement that are contemplated herein.
SECTION 3    Conditions Precedent to Effectiveness. The effectiveness of
Sections 1 and 2 of this Agreement shall be subject to the satisfaction of each
of the following conditions precedent (the first date on which all such
conditions shall be satisfied or waived, the “Effective Date”):
(a)    the Administrative Agent shall have received from the Borrower and each
of the Required Lenders a duly executed original (or, if elected by the
Administrative Agent, an executed facsimile or PDF followed promptly by an
executed original) counterpart of this Agreement;
(b)    the Administrative Agent shall have received from each Guarantor party
thereto a duly executed original (or, if elected by the Administrative Agent, an
executed facsimile or PDF followed promptly by an executed original) signature
page to the Guarantor Acknowledgment and Consent attached hereto as Exhibit A
(the “Guarantor Acknowledgment and Consent”);
(c)    the Administrative Agent shall have received a certificate of each Loan
Party, dated the Effective Date, executed by the Secretary or equivalent officer
of such Loan Party and in form and substance reasonably satisfactory to the
Administrative Agent, with appropriate insertions and attachments, including
(i) the Operating Documents of such Loan Party, (ii) the relevant board
resolutions or written consents of such Loan Party adopted by such Loan Party
for the purpose of authorizing such Loan Party to enter into and perform this
Agreement, the Guarantor Acknowledgment and Consent and any other agreements,
certificates and other documents required to be delivered by such Loan Party in
connection with this Agreement or the amendments contemplated herein
(collectively, the “Amendment Documents” required to be delivered by such Loan
Party), (iii) the names, titles, incumbency and signature specimens of those
representatives of such Loan Party who have been authorized by such resolutions
and/or written consents to execute Amendment Documents on behalf of such Loan
Party, and (iv) a good standing certificate for such Loan Party certified as of
a recent date by the appropriate Governmental Authority of such Loan Party’s
respective jurisdiction of organization;
(d)    the Administrative Agent shall have received the executed legal opinion
of Allison Amadia, General Counsel of the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent and addressing such matters
as the Administrative Agent may reasonably specify;
(e)    the Administrative Agent shall have received from the Borrower an
amendment fee equal to 0.35% of the sum of (i) the aggregate amount of the
Revolving Commitments (after giving effect to any reduction of the aggregate
amount of the Revolving Commitments effected pursuant to this Agreement) of each
Required Lender that has executed this Agreement plus (ii) the aggregate
principal amount of the outstanding Term Loans of each Required Lender that has
executed this Agreement, which amendment fee will be allocated by the
Administrative Agent to such Required Lenders on a pro forma basis in accordance
with the respective Revolving Commitments of, and outstanding Term Loans held
by, each such Required Lender. Such amendment fee shall be fully earned on the
date paid and shall not be refundable for any reason;
(f)    the Borrower shall have paid all costs and expenses of the Administrative
Agent then due in accordance with Section 6(d) hereof and Section 10.5 of the
Credit Agreement, to the extent such costs and expenses have been invoiced to
the Borrower prior to the Effective Date;
(g)    the Administrative Agent shall have received from the Borrower, the
Acquired Business and each Lender a duly executed original (or, if elected by
the Administrative Agent, an executed facsimile or PDF followed promptly by an
executed original) counterpart of that certain side letter agreement, of near or
even date herewith, executed and delivered by the signatories thereto for the
purpose of designating the “Excluded Patents” (as defined in the Guarantee and
Collateral Agreement, as amended by this Agreement) of the Acquired Business;
and
(h)    on the Effective Date, after giving effect to this Agreement, (i) the
representations and warranties contained in Section 5 of this Agreement shall be
true and correct and (ii) no Default or Event of Default shall have occurred and
be continuing.
SECTION 4    Conditions Subsequent to Effectiveness Date. The Borrower shall
satisfy each of the conditions subsequent to the Effectiveness Date specified in
this Section 4 to the reasonable satisfaction of the Administrative Agent, in
each case by no later than the date specified below for the satisfaction of such
condition subsequent. The Borrower hereby acknowledges and agrees that any
failure by the Borrower to satisfy any such condition subsequent specified in
this Section 4 to the reasonable satisfaction of the Administrative Agent by no
later than the date specified below for the satisfaction of such condition
subsequent shall constitute an immediate Event of Default under Section 8.1(c)
of the Credit Agreement (after giving effect to the amendment of such Section
8.1(c) effected pursuant to this Agreement):
(a)    by no later than the date occurring 30 days after the Effectiveness Date,
the Borrower shall have delivered to the Administrative Agent a new Schedule 6
to the Guarantee and Collateral Agreement (Rights of the Grantors Relating to
Intellectual Property), which completed Schedule 6 shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Required
Lenders, and which shall, from and after the date approved by the Administrative
Agent and the Required Lenders, be deemed added to the Guarantee and Collateral
Agreement as new Schedule 6 thereto;
(b)    by no later than the date occurring 30 days after the Effectiveness Date,
the Administrative Agent shall have received from the Borrower a duly executed
original (or, if elected by the Administrative Agent, an executed facsimile or
PDF followed promptly by an executed original) signature page to a Borrower
Patent and Trademark Security Agreement (as defined in the Credit Agreement, as
amended by this Amendment);
(c)    by no later than the date occurring 30 days after the Effectiveness Date,
the Administrative Agent shall have received from the Acquired Business a duly
executed original (or, if elected by the Administrative Agent, an executed
facsimile or PDF followed promptly by an executed original) signature page to an
Enterasys Patent and Trademark Security Agreement (as defined in the Credit
Agreement, as amended by this Amendment); and
(d)    by no later than the date occurring 60 days after the Effectiveness Date,
the Administrative Agent shall have completed an audit of the Collateral to the
extent reasonably satisfactory to the Administrative Agent in its sole
discretion and with results reasonably satisfactory to the Administrative Agent
in its sole discretion, and the Borrower shall, and shall cause each other Group
Member to, make commercially reasonable efforts to facilitate such audit by the
Administrative Agent, its agents and its other representatives.
SECTION 5    Representations and Warranties. Each of the Borrower and Enterasys
hereby represent and warrant to the Administrative Agent and each of the
Required Lenders that:
(a)    no Default or Event of Default exists immediately before, and that no
Default or Event of Default exists immediately after, giving effect to the
amendments contemplated by Sections 1 and 2 hereof;
(b)    the execution, delivery and performance by such Loan Party of this
Agreement and the other Amendment Documents required to be delivered by such
Loan Party have been duly authorized by all necessary corporate action on the
part of such Loan Party and do not and will not require any registration with,
consent or approval of, or notice to or action by, any Person (including any
Governmental Authority) in order to be effective and enforceable;
(c)    this Agreement and the other Loan Documents to which such Loan Party is
party constitute the legal, valid and binding obligations of such Loan Party,
and are enforceable against such Loan Party in accordance with their respective
terms, without defense, counterclaim or offset, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law); and
(d)    each of the representations and warranties made by such Loan Party in or
pursuant to any Loan Document to which such Loan Party is party (after giving
effect to the amendments to the Loan Documents contemplated herein) (i) that is
qualified by materiality is true and correct, and (ii) that is not qualified by
materiality, is true and correct in all material respects, in each case, on and
as of the date hereof, as if made on and as of such date, except to the extent
that any such representation and warranty expressly relates to an earlier date,
in which case such representation and warranty shall have been true and correct
in all material respects as of such earlier date.
SECTION 6    Miscellaneous.
(a)    Credit Agreement and Guarantee and Collateral Agreement Otherwise Not
Affected. Except as expressly contemplated hereby, each of the Credit Agreement
and the Guarantee and Collateral Agreement shall remain unchanged and in full
force and effect and are hereby ratified and confirmed in all respects. The
Administrative Agent’s and the Required Lenders’ execution and delivery of, or
acceptance of, this Agreement shall not be deemed to create a course of dealing
or otherwise to create any express or implied duty by the Administrative Agent
or any Lender to provide any other or further amendments under the same or
similar circumstances in the future.
(b)    No Reliance. Each of the Borrower and the Acquired Business hereby
acknowledge and confirm to the Administrative Agent and the Required Lenders
that it is executing this Agreement and the other Amendment Documents applicable
to such Loan Party on the basis of its own investigation and for its own reasons
without reliance upon any agreement, representation, understanding or
communication by or on behalf of any other Person.
(c)    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and to the benefit of their respective successors
and assigns permitted by the terms of the Loan Documents. No third party
beneficiaries are intended in connection with this Agreement.
(d)    Costs and Expenses. The Borrower hereby agrees to pay to the
Administrative Agent on demand the reasonable and documented out-of-pocket costs
and expenses of the Administrative Agent, and the reasonable and documented
out-of-pocket fees and disbursements of counsel to the Administrative Agent, in
connection with the negotiation, preparation, execution and delivery of this
Agreement and any other Amendment Documents and other documents to be delivered
herewith.
(e)    Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA. This Agreement is
subject to the provisions of Section 10.14 of the Credit Agreement relating to
submission to jurisdiction, jury trial waiver and judicial reference, which
provisions are by this reference incorporated herein, mutatis mutandis, as if
set forth herein in full.
(f)    Complete Agreement; Amendments. This Agreement, together with the Credit
Agreement, the Guarantee and Collateral Agreement and the other Loan Documents,
contains the entire and exclusive agreement of the parties hereto with reference
to the matters discussed herein and therein. This Agreement supersedes all prior
drafts and communications with respect hereto and may not be amended except in
accordance with the provisions of Section 10.1 of the Credit Agreement.
(g)    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such a manner as to be effective and valid under all
applicable laws and regulations. If, however, any provision of this Agreement
shall be prohibited by or invalid under any such law or regulation in any
jurisdiction, it shall, as to such jurisdiction, be deemed modified to conform
to the minimum requirements of such law or regulation, or, if for any reason it
is not deemed so modified, it shall be ineffective and invalid only to the
extent of such prohibition or invalidity without affecting the remaining
provisions of this Agreement, or the validity or effectiveness of such provision
in any other jurisdiction.
(h)    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement. Delivery of an
executed counterpart of this Agreement by PDF, facsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability and binding
effect of this Agreement.
(i)    Interpretation. This Agreement is the result of negotiations between and
has been reviewed by respective counsel to the Borrower and the Acquired
Business and is the product of all parties hereto. Accordingly, this Agreement
shall not be construed against any party merely because of it’s involvement in
the preparation hereof.
(j)    Loan Document. This Agreement shall constitute a Loan Document.
(Remainder of page intentionally left blank; signature page follows)


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written.
EXTREME NETWORKS, INC.,
as the Borrower, a Guarantor and a Grantor


By: /S/ KENNETH B. AROLA    ______
Name: Kenneth B. Arola____________
Title: Chief Financial Officer    ______




ENTERASYS NETWORKS, INC.,
as a Guarantor and a Grantor


By:/S/ ALLISON AMADIA        
Name: Allison Amadia            
Title: Secretary                




SILICON VALLEY BANK,
as the Administrative Agent, a Lender, the Swingline Lender and the Issuing
Lender


By: /S/ STEPHEN CHANG        
Name: Stephen Chang            
Title: Vice President            




BANK OF AMERICA, N.A.,
as a Lender


By: /S/ THOMAS R. SULLIVAN    
Name: Thomas R. Sullivan        
Title: Senior Vice President        




PNC BANK, NATIONAL ASSOCIATION,
as a Lender


By: /S/ RICHAR C. BROWN        
Name: Richard c. Brown        
Title: Senior Vice President        




THE ROYAL BANK OF SCOTLAND PLC,
as a Lender


By: /S/ SIMON MOCKFORD        
Name: Simon Mockford            
Title: Managing Director        




EXHIBIT A


GUARANTOR ACKNOWLEDGEMENT AND CONSENT


Each of the undersigned, each a Guarantor with respect to the Secured
Obligations of the Loan Parties to the Secured Parties under the terms of the
Loan Documents, hereby:


(a)    acknowledges and consents to the execution, delivery and performance by
the Borrower and the Acquired Business of the foregoing Agreement;


(b)    represents and warrants that the execution and delivery by it of this
Guarantor Acknowledgement and Consent (i) are within its corporate power, (ii)
have been duly authorized by all necessary corporate action, and (iii) do not
require the consent, approval or authorization of any Person which has not been
previously obtained; and


(c)    reaffirms and agrees that the Guarantee and Collateral Agreement as to
which the undersigned is party, and all other Loan Documents and agreements
executed and delivered by the undersigned to the Administrative Agent and/or the
Lenders in connection with the Guarantee and Collateral Agreement or the other
Loan Documents, are in full force and effect without defense, offset or
counterclaim and will so continue.


All capitalized terms used but not otherwise defined herein shall have the
respective meanings assigned to such terms in the Credit Agreement (as defined
in the Agreement) or in the other “Loan Documents” defined therein, as the
context may require.


This Guarantor Acknowledgement and Consent shall constitute a Loan Document
under the Credit Agreement.


IN WITNESS WHEREOF, each of the Guarantors named below has duly executed and
delivered this Guarantor Acknowledgment and Consent as of the Effective Date
specified in the Agreement.




EXTREME NETWORKS, INC.




By:                        
Name:                    
Title:                    




ENTERASYS NETWORKS, INC.




By:                        
Name:                    
Title:                    


EXHIBIT B


AMENDED AND RESTATED FORM OF COMPLIANCE CERTIFICATE
SET FORTH AT EXHIBIT B TO THE CREDIT AGREEMENT


(Please see attached)


EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
EXTREME NETWORKS, INC.


Date:  ___________ ____, 20____


This Compliance Certificate is delivered pursuant to Section 6.2(b)[(i)][(ii)]
of that certain Credit Agreement, dated as of October 31, 2013, among EXTREME
NETWORKS, INC., a Delaware corporation (the “Borrower”), the Lenders party
thereto, and SILICON VALLEY BANK, as Administrative Agent (as amended, restated,
amended and restated, supplemented, restructured or otherwise modified from time
to time, the “Credit Agreement”). Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.
1.The undersigned, a duly authorized and acting Responsible Officer of the
Borrower, hereby certifies to the Administrative Agent, in his/her capacity as
an officer of the Borrower, and not in any personal capacity, as follows:
2.I have reviewed and am familiar with the contents of this Compliance
Certificate.* **
3.I have reviewed the terms of the Credit Agreement and the other Loan Documents
and have made, or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower and its Subsidiaries
during the accounting period [covered by the financial statements attached
hereto as Attachment 1 (the “Financial Statements”)][specified in the applicable
financial covenant calculations set out in Attachment 3 hereof]. Except as set
forth on Attachment 2, such review did not disclose the existence during or at
the end of the accounting period covered by [the Financial Statements][the
applicable financial covenant calculations set out in Attachment 3 hereof], and
I have no knowledge of the existence as of the date of this Compliance
Certificate, of any condition or event which constitutes a Default or an Event
of Default.* **
4.Attached hereto as Attachment 3 are computations showing [compliance by the
Borrower with] [the financial covenants set forth in Sections 7.1[(a)], (b), (c)
and (e) of the Credit Agreement**] [the financial covenant set forth in Section
7.1(d) of the Credit Agreement*] [the Consolidated Fixed Charge Coverage Ratio
as of the last day of the fiscal quarter of the Borrower ended [June 30,
2015][September 30, 2015][December 31, 2015].
5.[To the extent not previously disclosed to the Administrative Agent, a
description of any change in the jurisdiction of organization of any Loan Party
is attached hereto as Attachment 4.**]
6.[To the extent not previously disclosed to the Administrative Agent, a list of
any Intellectual Property issued to or acquired by any Loan Party since the date
of the most recent report delivered and otherwise required by the terms of the
Credit Agreement or the Guarantee and Collateral Agreement, as applicable, to be
delivered on the Quarterly Reporting Date with respect to which this certificate
is being delivered herewith as Attachment 5.**]
[Remainder of page intentionally left blank; signature page follows]
* Relating to Compliance Certificates delivered within 30 days after the end of
the first month or the second month of any fiscal quarter period of the Borrower
pursuant to Section 6.2(b)(ii) of the Credit Agreement.
** Relating to Compliance Certificates delivered pursuant to Section 6.2(b)(i)
of the Credit Agreement.
IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first written above.
EXTREME NETWORKS, INC.




By:                        


Name:                    


Title:                    




Attachment 1
to Compliance Certificate
[Attach Financial Statements]


Attachment 2
to Compliance Certificate
Except as set forth below, no Default or Event of Default has occurred. [If a
Default or Event of Default has occurred, the following describes the nature of
the Default or Event of Default in reasonable detail and the steps, if any,
being taken or contemplated by the Borrower to be taken on account thereof.]
Attachment 3
to Compliance Certificate
Preliminary Note to Compliance Certificate Calculations
The information described in this Attachment 3 is as of [____________], [____]
(the “Statement Date”), and, as applicable, pertains to the Subject Period
defined below in respect of each Section of this Attachment 3.


I.
Section 7.1(a) — Minimum Consolidated Fixed Charge Coverage Ratio


Note: Although the minimum Consolidated Fixed Charge Coverage Ratio covenant
specified in Section 7.1(a) of the Credit Agreement is not contemplated to be
tested, pursuant to the terms of such Section 7.1(a), until the Statement Date
occurring on March 31, 2016 (or December 31, 2015, as applicable), the Borrower
may deliver to the Administrative Agent a completed version of this Section I to
this Attachment 3 to the Compliance Certificate in respect of any Statement Date
occurring on June 30, 2015, September 30, 2015 and, as applicable, December 31,
2015, in any such case, for the purposes specified in Section 7.1(d) and Section
7.1(e) of the Credit Agreement.


The “Subject Period” specified in this Section I, and the amount of each of the
financial performance measures specified in this Section I, shall be calculated
as follows for purposes of testing the Borrower’s compliance with Section
7.1(a) as of the Statement Date: (i) for purposes of testing the Borrower’s
compliance with Section 7.1(a) as of the last day of the first fiscal quarter of
the Borrower ending after the Closing Date, each such financial performance
measure shall mean an amount equal to the amount of such financial performance
measure for the one fiscal quarter period then ended, multiplied by four, (ii)
for purposes of testing the Borrower’s compliance with Section 7.1(a) as of the
last day of the second fiscal quarter of the Borrower ending after the Closing
Date, each such financial performance measure shall mean an amount equal to the
amount of such financial performance measure for the two fiscal quarter period
then ended, multiplied by two, (iii) for purposes of testing the Borrower’s
compliance with Section 7.1(a) as of the last day of the third fiscal quarter of
the Borrower ending after the Closing Date, each such financial performance
measure shall mean an amount equal to the amount of such financial performance
measure for the three fiscal quarter period then ended, multiplied by 1.33, and
(iv) for purposes of testing the Borrower’s compliance with Section 7.1(a) as of
or after the last day of the fourth fiscal quarter of the Borrower ending after
the Closing Date, each such financial performance measure shall mean an amount
equal to the amount of such financial performance measure for the four fiscal
quarter period then ended.
 
 
 
 
 
 
A.
Consolidated EBITDA for the Subject Period:
 
 
 
 
 
 
 
1.
Consolidated Net Income for the Subject Period:
$___________
 
 
 
 
 
 
2.
Consolidated Interest Expense for the Subject Period:
$___________
 
 
 
 
 
 
3.
Provision for income taxes for the Subject Period:
$___________
 
 
 
 
 
 
4.
Depreciation expenses for the Subject Period:
$___________
 
 
 
 
 
 
5.
Amortization expenses for the Subject Period:
$___________
 
 
 
 
 
 
6.
Fees and out-of-pocket transaction costs and expenses incurred during the
Subject Period by the Loan Parties in connection with this Agreement, the other
Loan Documents and the Acquisition, provided that the aggregate amount of all
such fees, costs and expenses shall not exceed $3,900,000 for purposes of this
definition:








$___________
 
 
 
 
 
 
7.
Fees and out-of-pocket transaction costs and expenses incurred during the
Subject Period by the Loan Parties in connection with Permitted Acquisitions
(whether or not consummated), provided that the aggregate amount of all such
fees, costs and expenses considered for purposes of this calculation shall not
exceed (A) $1,250,000 with respect to any particular Permitted Acquisition and
(B) $3,750,000 in the aggregate with respect to all Permitted Acquisitions
undertaken during the term of this Agreement:














$___________
 
 
 
 
 
 
8.
Solely in respect of the fiscal quarter of the Borrower ending on the June 30,
2015, and the fiscal quarter of the Borrower ending on September 30, 2015, cash
and non-cash charges paid or accrued during either such fiscal quarter directly
in respect of employee severance costs; provided that the amount of such charges
paid or accrued during the two consecutive fiscal quarter period of the Borrower
ending on September 30, 2015, and considered for purposes of calculating
Consolidated EBITDA for the Subject Period ended on the Statement Date, if
applicable, shall not exceed $13,500,000:
 











$___________
 
 
 
 
 
 
9.
Solely in respect of the fiscal quarter of the Borrower ending on the June 30,
2015, and the fiscal quarter of the Borrower ending on September 30, 2015, cash
and non-cash charges paid or accrued during either such fiscal quarter directly
in respect of executive transition costs; provided that the amount of such
charges paid or accrued during the two consecutive fiscal quarter period of the
Borrower ending on September 30, 2015, and considered for purposes of
calculating Consolidated EBITDA for the Subject Period ended on the Statement
Date, if applicable, shall not exceed $2,200,000:
 











$___________
 
 
 
 
 
 
10.
Other cash and non-cash items reducing Consolidated Net Income during the
Subject Period (excluding any such non-cash item to the extent that it
represents an accrual or reserve for potential cash items in any future period
or amortization of a prepaid cash item that was paid in a prior period) and
approved by the Administrative Agent and/or the Required Lenders in writing as
an “add-back” to Consolidated Net Income:
$___________
 
 
 
 
 
 
11.
Sum (without duplication) of the amounts of other non-cash items increasing
Consolidated Net Income for the Subject Period (excluding any such non-cash item
to the extent it represents the reversal of an accrual or reserve for potential
cash item in any prior period):
$___________
 
 
 
 
 
 
12.
Interest income for the Subject Period:
$___________
 
 
 
 
 
 
13.
Consolidated EBITDA for the Subject Period
(Lines I.A.1+I.A.2+I.A.3+I.A.4+I.A.5+I.A.6+I.A.7+I.A.8+
I.A.9+I.A.10 minus I.A.11 minus I.A.12):




$___________
 
 
 
 
 
B.
Portion of taxes based on income actually paid by the Borrower and its
Subsidiaries in cash (net of any cash refunds received) during the Subject
Period:
 

$___________
 
 
 
 
 
C.
Consolidated Capital Expenditures for the Subject Period (excluding the
principal amount funded with the Loans) incurred in connection with such
expenditures:




$___________
 
 
 
 
 
D.
Consolidated Fixed Charges for the Subject Period:
 
 
 
 
 
 
 
1.
Consolidated Interest Expense for the Subject Period:
$___________
 
 
 
 
 
 
2.
Scheduled payments made during the Subject Period by the Borrower and its
consolidated Subsidiaries on account of principal of Indebtedness of the
Borrower and its Subsidiaries (including scheduled principal payments of Term
Loans but excluding Loans under the Revolving Commitments to the extent the
Borrower has the right to continue or convert such Loans pursuant to Section
2.13 of the Credit Agreement):
 








$___________
 
 
 
 
 
 
3.
Consolidated Fixed Charges for the Subject Period
(Lines I.D.1+I.D.2) (without duplication):
$___________
 
 
 
 
 
E.
Consolidated Fixed Charge Coverage Ratio for the Subject Period
(ratio of Lines (I.A.13 minus I.B minus I.C.) to I.D.3):


_____ to 1.00
 
 
 
















 
 
 
Minimum required (from Section 7.1(a) of the Credit Agreement):




Borrower to use one or the other table appearing below pursuant to the terms of
Section 7.1(a) of the Credit Agreement:












[N/A]
[____ to 1.00]
 
 
Covenant compliance:
Yes 
No 



II.
Section 7.1(b) — Minimum Consolidated Quick Ratio
 
 
 
 
 
 
A.
Consolidated Quick Assets for the Statement Date
 
 
 
 
 
 
 
1.
All unrestricted cash, Cash Equivalents and other Investments made in accordance
with Section 7.8(b)(ii) (i) that are maintained in Deposit Accounts or
Securities Accounts subject to a Control Agreement in favor of the
Administrative Agent (for the ratable benefit of the Secured Parties), and (ii)
that would appear on a consolidated balance sheet of the Borrower prepared as of
the Statement Date in accordance with GAAP:
 









$___________
 
 
 
 
 
 
2.
All net accounts receivable that would appear on a consolidated balance sheet of
the Borrower prepared as of the Statement Date prepared in accordance with GAAP:




$___________
 
 
 
 
 
 
3.
Consolidated Quick Assets as of the Statement Date
(Lines II.A.1+II.A.2):
$___________
 
 
 
 
 
B.
Consolidated Current Liabilities as of the Statement Date:
$___________
 
 
 
 
 
 
1.
All amounts that would, in conformity with GAAP, be set forth opposite the
caption “total current liabilities” (or any like caption) on a consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as of the
Statement Date:
 



$___________
 
 
 
 
 
 
2.
Aggregate amount of all L/C Disbursements outstanding as of the Statement Date:


$___________
 
 
 
 
 
 
3.
Aggregate amount of all Revolving Loans outstanding as of the Statement Date:


$___________
 
 
 
 
 
 
4.
Aggregate face amount of each undrawn Letter of Credit outstanding as of the
Statement Date:


$___________
 
 
 
 
 
 
5.
Amount equal to the current portion of the Term Loan as of the Statement Date:


$___________
 
 
 
 
 
 
6.
Consolidated Current Liabilities as of the Statement Date
(Lines II.B.1+II.B.2+II.B.3+II.B.4+II.B.5):
$___________
 
 
 
 
 
C.
Aggregate amount of Deferred Revenue of the Borrower as of the Statement Date
(to the extent included in Consolidated Current Liabilities as of such date):
$___________
 
 
 
 
 
 
D.
Consolidated Quick Ratio for the Statement Date
(ratio of Line II.A.3 to sum of II.B.6 minus II.C):
____ to 1.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Minimum required (from Section 7.1(a) of
the Credit Agreement):








____ to 1.00
 
 
 
 
 
 
 
Covenant compliance:
Yes 
No 









III.
Section 7.1(c); Applicable Margin; Commitment Fee Rate — Maximum Consolidated
Leverage Ratio


The “Subject Period” specified in this Section III, and the amount of
Consolidated EBITDA specified in this Section III, shall be calculated as
follows for purposes of testing the Borrower’s compliance with Section 7.1(c) as
of the Statement Date: (i) for purposes of testing the Borrower’s compliance
with Section 7.1(c) as of the last day of the first fiscal quarter of the
Borrower ending after the Closing Date, Consolidated EBITDA shall mean an amount
equal to the amount of Consolidated EBITDA for the one fiscal quarter period
then ended, multiplied by four, (ii) for purposes of testing the Borrower’s
compliance with Section 7.1(c) as of the last day of the second fiscal quarter
of the Borrower ending after the Closing Date, Consolidated EBITDA shall mean an
amount equal to the amount of Consolidated EBITDA for the two fiscal quarter
period then ended, multiplied by two, (iii) for purposes of testing the
Borrower’s compliance with Section 7.1(c) as of the last day of the third fiscal
quarter of the Borrower ending after the Closing Date, Consolidated EBITDA shall
mean an amount equal to Consolidated EBITDA for the three fiscal quarter period
then ended, multiplied by 1.33, and (iv) for purposes of testing the Borrower’s
compliance with Section 7.1(c) as of or after the last day of the fourth fiscal
quarter of the Borrower ending after the Closing Date, Consolidated EBITDA shall
mean an amount equal to Consolidated EBITDA for the four fiscal quarter period
then ended.




 
 
 
 
 
 
A.
Consolidated Total Indebtedness as of the Statement Date:
$___________
 
 
 
 
 
B.
Consolidated EBITDA for the Subject Period (Line I.A.13):
$___________
 
 
 
 
 
C.
Consolidated Leverage Ratio (ratio of Line III.A to III.B):
_____ to 1.00
 
 
 
 
 
 
 
Maximum permitted for purposes of Section 7.1(c) of the Credit Agreement (see
table from Section 7.1(c) of the Credit Agreement appearing below):


_____ to 1.00
 
 




 
 
 


Covenant compliance:


Yes


No



IV.
Section 7.1(d); Minimum Liquidity Ratio
 
 
 
 
 
 
A.
All unrestricted domestic cash and domestic Cash Equivalents of the Loan Parties
that (A) are maintained as of the Statement Date in Deposit Accounts or
Securities Accounts, in any such case, held by the Administrative Agent or one
of its Affiliates or subject to a Control Agreement in favor of the
Administrative Agent (for the ratable benefit of the Secured Parties) and (B)
that would appear on a consolidated balance sheet of the Borrower prepared as of
the Statement Date in accordance with GAAP:














$___________
 
 
 
 
 
B.
Up to $10,000,000 of unrestricted cash and Cash Equivalents of the Borrower and
its consolidated Subsidiaries that (A) are located in foreign jurisdictions as
of the Statement Date and (B) would appear on a consolidated balance sheet of
the Borrower prepared as of the Statement Date in accordance with GAAP:








$___________
 
 
 
 
 
C.
All domestic net billed accounts receivable of the Loan Parties that would
appear on a consolidated balance sheet of the Borrower and its consolidated
Subsidiaries prepared as of the Statement Date in accordance with GAAP:




$___________
 
 
 
 
 
D.
Aggregate Outstanding Amount as of the Statement Date:
$___________
 
 
 
 
 
E.
Sum of Lines IV.A+IV.B+IV.C:
$___________
 
 
 
 
 
F.
Liquidity Ratio (ratio of Line IV.E to Line IV.D):
_____ to 1.00
 
 
 
 
 
 
 
Minimum required for purposes of Section 7.1(d) of the Credit Agreement:*


[1.00 to 1.00]
[N/A]
 
 
Covenant compliance:
Yes 
No  N/A 





* The financial covenant tested under Section 7.1(d) of the Credit Agreement is
tested only as of the last day of the first month and the last day of the second
month occurring during any fiscal quarter period of the Borrower. The Borrower
shall not be required to satisfy the financial covenant tested under
Section 7.1(d) of the Credit Agreement in respect of any month ending from and
after the date on which the Borrower delivers to the Administrative Agent a
Compliance Certificate (as applicable, pursuant to and in accordance with
Section 6.2(b)(i) of the Credit Agreement) indicating to the reasonable
satisfaction of the Administrative Agent that, when taken together with the
prior Compliance Certificate delivered by the Borrower to the Administrative
Agent (as applicable, pursuant to and in accordance with Section 6.2(b)(i) of
the Credit Agreement), the Consolidated Fixed Charge Coverage Ratio tested
pursuant to Section 7.1(a) of the Credit Agreement was at least 1.10 to 1.00 for
the two consecutive fiscal quarter period of the Borrower most recently ended.


V.
Section 7.1(e); Minimum Performance to Plan


The “Subject Period” for purposes of this Section V shall mean the single fiscal
quarter period of the Borrower ended on the Statement Date.
 
 
 
 
 
 
 
Aggregate amount of Consolidated EBITDA generated by the Borrower and its
consolidated Subsidiaries during the Subject Period:


$___________
 
 
 
 
 
 
 
 
 
 
 
Minimum required for purposes of Section 7.1(e) of the Credit Agreement:*


For purposes of any Subject Period specified below in the table below:




For purposes of any Subject Period ending after June 30, 2016:


** (A) $11,640,000, in the event that the Borrower has not delivered to the
Administrative Agent a Revenue Plan in respect of such Subject Period by the
date the financial covenant specified in Section 7.1(e) of the Credit Agreement
is tested pursuant to the terms of the Credit Agreement, and (B) in the event
that the Borrower has delivered to the Administrative Agent a Revenue Plan in
respect of such Subject Period by the date the financial covenant specified in
Section 7.1(e) of the Credit Agreement is tested with respect to such Subject
Period (pursuant to the terms of the Credit Agreement), an amount equal to the
Performance Plan Percentage of the Consolidated EBITDA forecasted in the Revenue
Plan for such Subject Period established by the Required Lenders in their sole
discretion (after consultation with the Borrower) based on their commercially
reasonable business judgment exercised in good faith








[$[________]]
[N/A]




















[$[________]]
[N/A]
 
 
Covenant compliance:
Yes 
No  N/A 



* The Borrower shall not be required to satisfy the financial covenant tested
under Section 7.1(e) of the Credit Agreement in respect of any fiscal quarter of
the Borrower ending after the date on which the Borrower delivers to the
Administrative Agent a Compliance Certificate (as applicable, pursuant to and in
accordance with Section 6.2(b)(i) of the Credit Agreement) indicating to the
reasonable satisfaction of the Administrative Agent that, when taken together
with the prior Compliance Certificate delivered by the Borrower to the
Administrative Agent (as applicable, pursuant to and in accordance with Section
6.2(b)(i) of the Credit Agreement), the Consolidated Fixed Charge Coverage Ratio
tested pursuant to Section 7.1(a) of the Credit Agreement was at least 1.10 to
1.00 for the two consecutive fiscal quarter period of the Borrower most recently
ended.
Attachment 4
to Compliance Certificate




A description of any change in the jurisdiction of any Loan Party appears below:
Attachment 5
to Compliance Certificate




Appearing below is a list of the Intellectual Property issued to or acquired by
any Loan Party since the date of the most recent Compliance Certificate
delivered pursuant to Section 6.2(b)(i)(B) of the Credit Agreement.


EXHIBIT C


AMENDED AND RESTATED SCHEDULE 1.1A TO CREDIT AGREEMENT


(See attached amended and restated Schedule 1.1A to Credit Agreement)
SCHEDULE 1.1A
COMMITMENTS AND AGGREGATE EXPOSURE PERCENTAGES
TERM COMMITMENTS AS OF THE CLOSING DATE
Lender
Term Commitments
Term Percentage
Silicon Valley Bank
$24,700,000
38.000000000%
Bank of America, N.A.
$14,300,000
22.000000000%
PNC Bank, National Association
$14,300,000
22.000000000%
The Royal Bank of Scotland plc
$11,700,000
18.000000000%
Total
$65,000,000
100.000000000%



REVOLVING COMMITMENTS AS OF THE SECOND AMENDMENT EFFECTIVE DATE
Lender
Revolving Commitment
Revolving Percentage
Silicon Valley Bank
$19,000,000
38.000000000%
Bank of America, N.A.
$11,000,000
22.000000000%
PNC Bank, National Association
$11,000,000
22.000000000%
The Royal Bank of Scotland plc
$9,000,000
18.000000000%
Total
$50,000,000
100.000000000%



L/C COMMITMENTS AS OF THE CLOSING DATE
(which is a sublimit of, and not in addition to, the Revolving Commitments)
Lender
L/C Commitments
L/C Percentage
Silicon Valley Bank
$1,900,000
38.000000000%
Bank of America, N.A.
$1,100,000
22.000000000%
PNC Bank, National Association
$1,100,000
22.000000000%
The Royal Bank of Scotland plc
$900,000
18.000000000%
Total
$5,000,000
100.000000000%



SWINGLINE COMMITMENT AS OF THE CLOSING DATE
(which is a sublimit of, and not in addition to, the Revolving Commitments)
Lender
Swingline Commitment
Exposure Percentage
Silicon Valley Bank
$5,000,000
100.000000000%
Total
$5,000,000
100.000000000%





EXHIBIT D


AMENDED AND RESTATED SCHEDULE 4.19(a) TO CREDIT AGREEMENT




SCHEDULE 4.19(a)
FINANCING STATEMENTS AND OTHER FILINGS
1.    UCC-1 Financing Statement naming the Borrower as “debtor” and the
Administrative Agent as “secured party” (for the ratable benefit of the Secured
Parties) thereunder, filed with the filing office of the Secretary of State of
the State of Delaware.
2.    UCC-1 Financing Statement naming the Acquired Business as “debtor” and the
Administrative Agent as “secured party” (for the ratable benefit of the Secured
Parties) thereunder, filed with the filing office of the Secretary of State of
the State of Delaware.
3.    UCC-3 Termination Statement to be filed in respect of Delaware UCC-1
Financing Statement file no. 03933615, filed on November 9, 2010 and naming the
Acquired Business as “debtor” thereunder and Wells Fargo Trust Corporation
Limited (as security agent) as “secured party” thereunder.


4.    UCC-3 Amendment Statement filed with the filing office of the Secretary of
State of the State of Delaware for the purpose of amending the collateral
description contained in the UCC-1 Financing Statement specified in Section 1 of
this Schedule 4.19(a) to include the Intellectual Property of the Borrower.


5.    UCC-3 Amendment Statement filed with the filing office of the Secretary of
State of the State of Delaware for the purpose of amending the collateral
description contained in the UCC-1 Financing Statement specified in Section 2 of
this Schedule 4.19(a) to include the Intellectual Property of the Acquired
Business.


6.    Filing of the Borrower Patent and Trademark Security Agreement with the
USPTO.


7.    Filing of the Enterasys Patent and Trademark Security Agreement with the
USPTO.






EXHIBIT E


AMENDED AND RESTATED SCHEDULE 3 TO THE GUARANTEE AND COLLATERAL AGREEMENT


SCHEDULE 3


FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS


1.    UCC-1 Financing Statement naming the Borrower as “debtor” and the
Administrative Agent as “secured party” (for the ratable benefit of the Secured
Parties) thereunder, filed with the filing office of the Secretary of State of
the State of Delaware.
2.    UCC-1 Financing Statement naming the Acquired Business as “debtor” and the
Administrative Agent as “secured party” (for the ratable benefit of the Secured
Parties) thereunder, filed with the filing office of the Secretary of State of
the State of Delaware.
3.    UCC-3 Termination Statement to be filed in respect of Delaware UCC-1
Financing Statement file no. 03933615, filed on November 9, 2010 and naming the
Acquired Business as “debtor” thereunder and Wells Fargo Trust Corporation
Limited (as security agent) as “secured party” thereunder.


4.    UCC-3 Amendment Statement filed with the filing office of the Secretary of
State of the State of Delaware for the purpose of amending the collateral
description contained in the UCC-1 Financing Statement specified in Section 1 of
this Schedule 4.19(a) to include the Intellectual Property of the Borrower.


5.    UCC-3 Amendment Statement filed with the filing office of the Secretary of
State of the State of Delaware for the purpose of amending the collateral
description contained in the UCC-1 Financing Statement specified in Section 2 of
this Schedule 4.19(a) to include the Intellectual Property of the Acquired
Business.


6.    Filing of the Borrower Patent and Trademark Security Agreement with the
USPTO.


7.    Filing of the Enterasys Patent and Trademark Security Agreement with the
USPTO.







sf-3546787